Citation Nr: 1506078	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disability, claimed as depression.  

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 29, 1972, to August 8, 1972.  

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in pertinent part denying service connection for an acquired psychiatric disorder, to include bipolar disorder, based on new and material evidence not having been presented to reopen the claim.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion below.  

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disability was denied by the Board in a September 1998 reconsideration decision.  

2.  The evidence received subsequent to that September 1998 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The September 1998 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the issue of entitlement to service connection for a psychiatric disability, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The service treatment records reflect that the Veteran was first seen by a chaplain for difficulties during his initial training period within his brief period of Navy service.  A medical treatment record documents that the Veteran was seen on one day for complaints that he was very nervous and "could not make it very much longer."  He was observed to be very tremulous and anxious.  He was placed under observation and given Valium.  A medical officer diagnosed an adjustment reaction, and discharged him to the Recruit Evaluation Unit the following day.  His service discharge followed shortly thereafter.  

The Veteran's prior claim for service connection for a psychiatric disability was denied by the RO in an April 1993 decision, with the disability then characterized as a bipolar affective disorder.  The RO then also denied service connection for a psychosis for treatment purposes only under 38 U.S.C. § 1702, but that is not ultimately pertinent to the present request to reopen, since service connection for benefits purposes was not then considered for a psychosis.)  The Veteran appealed that decision and, following remand in October 1995 and subsequent development, the Board in a July 1996 decision also denied service connection for what it then characterized as "a psychiatric disorder, to include a bipolar affective disorder."  The Veteran continued to express dissatisfaction, and the Board reconsidered the appeal, with a panel decision issued in September 1998 again denying service connection for a psychiatric disorder, to include bipolar affective disorder.  That September 1998 Board decision was the last prior denial of a claim for service connection for a psychiatric disability.  

At the time of the September 1998 Board decision, the treatment and examination records reflected rather consistently an Axis I (psychiatric) diagnosis of bipolar disorder, while also diagnosing a personality disorder.  The September 1998 Board decision was essentially based on a distinction found between a bipolar disorder diagnosis in recent years and depressive symptoms with anxiety observed in service treatment.  The Board relied on a July 1997 VA examiner's finding that there was no in-service finding of bipolar disorder and that the in-service symptoms "can be consistent with adjustment reaction" whereas, the examiner noted, "[l]ater confinements in Leavenworth and Knoxville VAs do amply describe the development of bipolar illness, which continues to be problematic at this time."  

The Board's September 1998 decision discounted a September 1993 assessment by a VA psychologist who was then chief of a VA mental health clinic.  That psychologist concluded, in effect, that the Veteran's past history of behavioral difficulties and substance abuse as well as inability to maintain regular employment (with only short-term jobs with disruptions) was all attributable to manic episodes.  She additionally observed that while the Veteran still had residual symptoms, he no longer had substance abuse problems since he began taking medication for bipolar disorder.  The psychologist concluded that it was "very possible that his earlier behavior problems, adjustment disorder and chemical abuse were manifestations of his bipolar disorder."  The psychologist assessed that the Veteran's maladjustment in service was consistent with bipolar disorder and hence presented a likelihood of "misdiagnosis" at that time.  

The Board in its September 1998 decision concluded, in essence, that the examiners in service were more likely correct in their assessments of the Veteran's condition in service than was the staff psychologist in September 1993 because "the service psychiatrists were actually able to examine the appellant at that time [....]"  The Board in September 1998 accordingly afforded greater weight to the July 1997 examiner's opinion than the September 1993 staff psychologist's opinion, concluding, in effect, that current bipolar disorder was distinct from the adjustment reaction in service, and that current bipolar disorder was thus unrelated to service.  

The Veteran did not appeal the Board's decision to the Court or request reconsideration.  As a result, the Board's September 1998 decision is final.  38 C.F.R. § 20.1100. 

Subsequent to the September 1998 decision, the evidence associated with the claims folder includes VA medical treatment records which reflect a current diagnosis of schizoaffective disorder.  A bipolar disorder diagnosis appears to have been abandoned in the years since 1998.  Hence, the bipolar disorder diagnosis which supported the last prior denial in September 1998 no longer reflects a current diagnosis.  A current decision on the claim would require a new analysis addressing the currently diagnosed schizoaffective disorder.  See also Shade, supra.  Accordingly, the current diagnosis of schizoaffective disorder constitutes new and material evidence warranting reopening of the claim.  38 C.F.R. § 3.156(a).  However, additional development is required prior to adjudication of the claim.   


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a psychiatric disability is reopened and the appeal is granted to this extent only.  





REMAND

As suggested in the decision above, the issue of service connection for a psychiatric disability has not been the subject of VA examination addressing the likelihood that the currently diagnosed schizoaffective disorder developed in service or is otherwise causally related to service.  Remand for an examination is required.  

Additionally, the record reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits for many years, but review of the claims folder does not reflect that all medical records underlying that award were obtained.  On remand, all SSA records must be requested.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

Accordingly, the issue is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  This includes records of any recent VA and private mental health treatment.  If efforts to obtain any such evidence are unsuccessful, this should be noted in the record and communicated to the Veteran.  

2.  Request the Veteran's SSA records, including all medical records not yet obtained which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the record.

3.  Thereafter, the Veteran should be scheduled for a VA examination by a suitably qualified examiner to determine the nature and etiology of all acquired psychiatric disorders present at any time during the pendency of the claim.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests and studies must be performed. 

The examiner should review the Veteran's self-reported history, recorded history as reflected in service and post-service records, and past medical evaluations and opinions, inclusive of those by a VA staff psychologist in September 1993 who was then chief of a VA mental health clinic, and the July 1997 report of a VA examination.  The examiner should observe that while the September 1993 and July 1997 assessments and opinions were based on a current diagnosis of bipolar disorder or bipolar affective disorder, current treatment records reflect a diagnosis of schizoaffective disorder.  The examiner should thus consider changes in diagnosis over the years, to better inform his or her opinions.  

a.  With respect to any diagnosis of a personality disorder, the examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

b.  Concerning the diagnosis of adjustment reaction during service and manifestations/symptoms present during active service, the examiner should address whether another diagnosis was appropriate.  If a diagnosis other than adjustment reaction is considered appropriate for the symptoms/manifestations experienced during active service, the examiner should indicate whether it is clear and unmistakable (obvious and manifest) that the disability existed prior to service.  If so, is it clear and unmistakable (obvious and manifest) that a preexisting disability was not permanently aggravated beyond natural progression as a result of active service.  

b.  With respect to each acquired psychiatric disability present during the period of the claim, to include, but not limited to schizoaffective disorder, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during service or that the disorder is otherwise related to the Veteran's service.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.
 
4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


